ANNUNZIATA, Judge,
concurring in the result.
I concur in the majority’s decision affirming the commission’s denial of benefits to this claimant. Claimant, partially disabled as a result of an employment accident, is not entitled to benefits under the Virginia Workers’ Compensation Act (the Act) because, as an undocumented alien, he cannot legally market his remaining work capacity. See Manis Constr. Co. v. Arellano, 13 Va.App. 292, 294, 411 S.E.2d 233, 235 (1991).
I write separately, however, because I disagree with the majority opinion to the extent it holds that claimant’s misrepresentation as to his eligibility for employment is a bar to compensation. The majority’s analysis of and decision regarding the denial of eligibility based on claimant’s misrepresentation and on his entering an illegal contract of hire are contrary to our precedent.
The majority’s decision is premised on the absence of a legal contract of hire. Relying on the Immigration Reform and Control Act of 1986 (IRCA), which prohibits employers from hiring undocumented aliens, the majority reasons that because claimant could not lawfully be employed, he could not lawfully enter into the contract for hire and, therefore, is not an “employee” entitled to benefits.
However, the illegality of an employment contract does not of itself destroy compensation coverage. See 1B A. Larson, The Law of Workmen’s Compensation § 47.51 (1995). The majority’s reasoning ignores the express language of Code § 65.2-101 defining “employee” as “[e]very person ... in the service of another under any contract of hire.” (Emphasis *89added5). The majority also ignores the distinction drawn in workers’ compensation cases “between contracts that are illegal in the sense that the making of the contract itself violates some prohibition, and contracts that call for the performance of acts that are themselves violations of penal laws.” See 1B Larson, supra § 47.51. “The former will ordinarily support an award of compensation; the latter will not.” Id.; see also Fernandez-Lopez v. Cervino, Inc., 288 N.J.Super. 14, 671 A.2d 1051 (App.Div.1996).
[W]e distinguish between work which, in and of itself, violates the law and work which, although lawful, is engaged in by a person under a disability to do it. The former situation encompasses illegal work, such as bookmaking and all other types of criminal conduct---- One doing such work is not in an occupational status.... Plaintiff, [an undocumented alien] however, did not do that kind of work. His job was legal, although he was forbidden by law to do it.
Fernandez-Lopez, 671 A.2d at 1054 (citation omitted).
The principle that the illegality of a contract for hire does not preclude the status of “employee” within the meaning of the Act, and therefore does not bar compensation, was established in Virginia in the context of addressing a minor’s right to compensation under the Act, prior to the legislature’s decision to specifically include minors as “employees.” See Humphrees v. Boxley Bros. Co., 146 Va. 91, 108, 135 S.E. 890, 895 (1926); Nolde Bros. v. Chalkley, 184 Va. 553, 568, 35 S.E.2d 827, 834 (1945). As stated by the Virginia Supreme Court, the nature of the relationship between the parties for the. purpose of determining coverage under the Act is not determined by the method adopted by an individual in securing employment from an employer, even when such employment is secured by and is based on employee misrepresentations. Humphrees, 146 Va. at 104, 135 S.E. at 893-94. The Humphrees Court agreed with the employer’s contention that *90the contract violated the statute and was absolutely prohibited, but it nonetheless held that the minor was covered by the Act. Id. at 100-08, 135 S.E. at 892-95. The Court cited with approval the views of an earlier case decided by the New York Court of Appeals:
Irrespective of the fact that the plaintiff secured employment by misrepresentation as to his age, and that defendant omitted the exercise of due diligence to ascertain his age, when plaintiff entered upon the service of the defendant in consideration of a compensation to be paid him therefor, the relation of employer and employee existed between them.
Id. at 103, 135 S.E. at 893. In reaching its decision, the Humphrees Court restated the public policy of remediation underlying the Act’s passage and the requirement that “[t]he statute ... be liberally construed to promote its beneficent purpose.” Id. at 106, 135 S.E. at 894 (citation omitted).
The same analysis applies here. While public policy considerations might support a distinction between minors employed under illegal contracts of hire and undocumented aliens so employed, the preclusion of coverage based on status is a matter for legislative action. I find no basis in current law for this Court to draw such a distinction.
Furthermore, based on the distinction between those employment contracts which are illegal in their making and those which call for the performance of an illegal act, the illegality of employment which has been obtained by the making of a false statement will not of itself destroy compensation coverage. See 1B Larson, supra § 47.53.
What seems to be emerging, in place of a conceptual approach relying on purely contractual tests, is a commonsense rule made up of a mélange of contract, causation, and estoppel ingredients.

Id.

In Virginia, the mélange consists of four parts. To establish the defense of fraudulent representation as a bar to a claim for compensation under the Act, an employer must prove that (1) the employee knowingly made a false representation; (2) *91the employer relied upon the false representation; (3) the employer’s reliance resulted in the consequent injury; and (4) a causal relationship exists between the injury in question and the false representation. See Billy v. Lopez, 17 Va.App. 1, 4, 434 S.E.2d 908, 910 (1993); Grimes v. Shenandoah Valley Press, 12 Va.App. 665, 667, 406 S.E.2d 407, 409 (1991); McDaniel v. Colonial Mechanical Corp., 3 Va.App. 408, 411-12, 350 S.E.2d 225, 227 (1986) (citing 1B Larson, supra, § 47.53).
I agree with the majority that “the evidence clearly established that (1) claimant intentionally misrepresented that he was legally able to work at the time of his hire; (2) employer reasonably relied on the information provided by claimant in making its employment decision; and (3) but for claimant’s hire he would not have been injured in the course of the employment.” I disagree, however, that such evidence establishes a relationship between the injury in question and the false representation sufficient to preclude compensation.
As an initial matter, I believe the majority’s reliance on Lopez in support of its conclusion is misplaced. This Court in Lopez reaffirmed the well-established principles governing the issue of causation and did not establish a new rule. In finding causation had not been proved, we found that in hiring the employee, employer did not rely on employee’s misrepresentation regarding his legal eligibility for work. Lopez, 17 Va.App. at 3-4, 434 S.E.2d at 910. We further found that because the employee subsequently obtained legal status, he “cured the misrepresentation.” Id. at 5, 434 S.E.2d at 911. In effect, Lopez turns on a finding that, as a result of the employee’s subsequent legal status, the issue of misrepresentation was effectively “removed” from the case.
Furthermore, it is a truism in every compensation case that, “but for [the employee’s] hire he [or she] would not have been injured in the course of the employment.” Contrary to the majority’s rule, however, our cases make clear that such a “but for” causal relationship between the hiring procured by the misrepresentation and the injury is not sufficient to bar *92compensation. See Grimes, 12 Va.App. at 667, 406 S.E.2d at 409 (refusing to deny benefits solely because employee would not have been hired but for the misrepresentation); McDaniel, 3 Va.App. at 412, 350 S.E.2d at 227 (same).
Rather, the determinative relationship, that which will bar compensation, is the relationship between the substance of the information misrepresented, the condition or status of the employee, and the injury that results as a consequence of the employment. Significantly, in our discussion of causation in Lopez, we relied on Grimes and McDaniel, two cases which stand for the proposition that the causal relationship required to bar compensation must be established by evidence that the condition which the employee misrepresented directly figures in the injury. Compare Grimes, 12 Va.App. at 667-68, 406 S.E.2d at 409 (finding no causal relationship between claimant’s lumbo-sacral back injury and misrepresentation as to existence of prior “backaches” where prior back pain was caused by medical problems unrelated to back), with McDaniel, 3 Va.App. at 413-14, 350 S.E.2d at 228-29 (finding causal relationship between injury involving back pain radiating into hip and leg and misrepresentation where claimant, who had b.een unable to work at prior jobs because of back pain radiating into both legs, stated in job application that he had no specific problems which would prevent him from working). See also 1B Larson, supra § 47.51 (causal relationship exists when there is a misrepresentation of physical condition and the condition figures in the injury).6
A requirement that a causal relationship exist between the condition or status misrepresented and the resulting injury comports with well-established principles governing workers’ compensation eases in Virginia. The Act effects a compromise between employer and employee, which is “to the advantage of *93the employee.” E.g., Humphrees, 146 Va. at 95, 135 S.E. at 891. Its purpose is to compensate an employee, regardless of fault, for “the loss of [the] opportunity to engage in work.” E.g., Burlington Mills v. Hagood, 177 Va. 204, 210-11, 13 S.E.2d 291, 293 (1941). Thus, an injured employee is compensated for his or her subsequent inability to earn a living, notwithstanding the fact that the employee would not have been injured but for some wrongdoing. However, although the compromise favors the employee, fairness dictates that an employer not be required to compensate an employee for an injury which results from a condition which the employee misrepresented to the employer.
“Under the Virginia Workmen’s Compensation Law, the employer takes the employee as he is and if the employee is suffering some physical infirmity, which is aggravated by an industrial accident, the employer is responsible for the end result of such accident. Under such circumstances, there is compelling reason for the employer to ascertain the physical condition of the prospective employee before entering into the employment contract. If material misrepresentations as to his physical condition are made by the prospective employee to the prospective employer and employment is afforded on the basis of misrepresentations to the detriment of the employer it is only right and just that compensation benefits be denied.”
McDaniel, 3 Va.App. at 414, 350 S.E.2d at 228 (quoting Hawkins v. Lane Co., 49 O.I.C. 144, 147 (1967)). Striking a balance between compensating an employee regardless of fault and treating an employer fairly requires that benefits be denied only when the employee’s misrepresentation figures in the resulting injury.
Here, claimant’s status as an undocumented alien precludes him from obtaining future employment and thus renders him legally incapable of marketing his residual work capacity. On this basis, benefits are properly denied, and I concur in the result. However, claimant’s misrepresentation as to his legal eligibility for employment is not a ground to deny him benefits *94because his misrepresented status did not figure in the injury he sustained while he worked for the benefit of employer.

. The issue here is not whether there was a contract for hire; there clearly was. Rather, the issue concerns the implication of the illegality of that contract on claimant’s right to compensation under the Act.


. It is noteworthy that Lopez applied the use of the test applicable to false representations of physical condition to a case, such as this one, involving a false representation of circumstances unrelated to physical condition. 17 Va.App. at 5, 434 S.E.2d at 911. In Lopez, this Court found no causal relationship between claimant’s severe spinal cord injury and misrepresentation as to alien status. Id.